DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Response to Amendment
The amendments and remarks filed 26 October 2021 have been received and entered in full. Claims 23-27, 29-32 and 34 are pending and under examination. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Commissiong et al. (US 2016/0341745 A1, PTO-892, 09/17/2020) and further in view of Alcalá-Barraza et al. (J Drug Target 2010, IDS, 08/28/2018).
Commissiong teaches a method for administration of a CDNF polypeptide to a subject suffering from a central nervous system disease, i.e. chronic traumatic encephalopathy (CTE; i.e. a form of traumatic brain injury), comprising administering to the subject a composition comprising a mature polypeptide consisting of CDNF (which inherently consists of the instant SEQ ID NO: 1) (see [0040] and [0138]) as in claims 23 and 24. Commissiong fails to teach intranasal administration.

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Commissiong and Alcalá-Barraza. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Alcalá-Barraza teaches that that the advantages of intranasal drug delivery, administered as nose drops or nasal spray, are (1) administration is easy and does not require significant medical training, (2) administration of drug is noninvasive, (3) delivery to the CNS is relatively rapid, (4) dosages are repeatable, (5) drugs can be packaged in a portable form, (6) no modification of the drug is required, and (7) systemic exposure is minimized and that there are no viable treatments available for patients with traumatic and ischemic injury to the CNS; thus the clinical potential of the intranasal drug delivery method is quite significant (paragraph spanning pp.187-188). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. Moreover, Alcalá-Barraza teaches that intranasal administration bypasses the blood-brain barrier (see p.186, first full paragraph) providing additional motivation and a reasonable expectation of success. 

Claims 23-26 and 29-32 stand rejected and claim 34 is newly rejected under 35 U.S.C. 103 as being unpatentable over Saarma et al. (WO 2007/0768803 A1, IDS, 08/28/2018) and further in view of Alcalá-Barraza et al. 
Saarma teaches the MANF2 protein (i.e. synonym for CDNF) for administration to mammals, particularly humans, for the treatment of neurological disorders, preferably Parkinson’s disease or Alzheimer’s disease (see p.46, first full paragraph), as in the instant claims 23, 24, 29, 30 and 34. Throughout the disclosure, Saarma teaches that MANF2 can be used to treat nerve damage and teaches that a disease characterized by nerve damage includes amyotrophic lateral sclerosis (ALS; see p.46, third full paragraph), as in claims 24 and 31. Saarma teaches that MANF2 protein can be used for the treatment of ischemic conditions, including stroke (see e.g. p.58 under heading “Ischemia”), as in claims 24 and 32. Saarma fails to teach intranasal administration. 
Alcalá-Barraza teaches the intranasal delivery of the neurotrophic factors BDNF, CNTF and neurotrophin-4/5 as polypeptides at therapeutically sufficient levels to the brain (abstract). The authors conclude that even large proteins can be delivered to the brain by intranasal route (p.187, col.2, paragraphs 2-3). Alcalá-Barraza teaches that the administered composition is in the form of liquid nose drops or liquid nasal spray (see p.181, under “Intranasal administration” and paragraph spanning pp.187-188), as in claims 25 and 26. Alcalá-Barraza does not teach CDNF.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Saarma and Alcalá-Barraza. The person of ordinary skill in the art would have been motivated to make and use the 

Response to Arguments/Declaration under 37 C.F.R. § 1.132
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. Applicant’s arguments refer to the declaration of Dr. Henri Huttunen to support that one skilled in the art would not have found the invention obvious.  The declarant asserts it is understood that proteins are not capable of penetrating through the blood-brain barrier (BBB) when administered intranasally unless they bind receptors on nasal epithelial cells. The declarant asserts it could not reasonably be predicted that the CDNF protein would bind to receptors on nasal epithelial cells. See item 9. The declarant states that the CDNF/MANF family of proteins lacks a surface 
This is not found persuasive because the art teaches it is not necessary that a given treatment agent binds nasal epithelial cell receptors in order to be delivered into the CNS when administered intranasally. It was previously considered that the olfactory pathway referred to by declarant was responsible for delivery to the CNS. Instead, it is more recently believed that transport may involve bulk flow and diffusion within perineuronal channels, perivascular spaces, or lymphatic channels directly connected to brain tissue or 
Moreover, it is not necessary that CDNF is structurally related to other neurotrophic factors or that it would access the brain through the blood-brain barrier in order to motivate the artisan to administer CDNF intranasally. Indeed, Aron teaches that CDNF/MANF lack survival promoting activities in peripheral sympathetic and sensory neurons in culture. But Aron concludes that this means that the CDNF/MANF family has a different mechanism of action from other neurotrophic factors. Aron also teaches that CDNF is a novel neurotrophic factor for dopaminergic neurons. See p.91, under “CDNF/MANF” heading. Aron teaches that CDNF/MANF are protective, restorative and stimulatory to dopaminergic neurons. See Table 1 on p.89. Thus, the artisan is motivated by Aron’s teachings that CDNF would be useful for Parkinson’s disease treatment regardless of whether it has a different mechanism of action or regardless of whether it is normally retained by the ER. Again, Commissiong also teaches that administration of CDNF to a subject suffering from a central nervous system disease would be efficacious. 
The declaration of Dr. Henri Huttunen is not found persuasive as it is merely offering an opinion on the ultimate legal conclusion at issue and the declaration does not provide any evidence, facts or data consistent with applicant's conclusion. See MPEP § 716.01(c)(III), which states " Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.” 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).” 
This section of the MPEP also states, “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert's opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich,579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value)." Here, the evidence disclosed in the prior art is given greater evidentiary weight than the opinion testimony provided in the declaration, because there is no compelling evidence to support the opinion testimony and because the interest in the outcome of the case is absent in the evidence provided by the prior art. The prior art collectively motivates the artisan to administer CDNF intranasally because the BBB is bypassed and because CDNF is known neurotrophic factor useful for treatment of central nervous system disorders. 
Therefore, the instant rejections are properly maintained. 

Claims 23-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Commissiong et al. and further in view of Alcalá-Barraza et al. and Stolnik et al. (Biotechnol Lett 2009, IDS, 08/28/2018).
Commissiong and Alcalá-Barraza teach as set forth above but fail to teach that the liquid nasal spray contains an absorption promoter.
Stolnik teaches various absorption enhancers for administration of protein compositions. For example, Stolnik teaches that compositions including the absorption 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Commissiong, Alcalá-Barraza and Stolnik. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Stolnik teaches that absorption enhancers would greatly increase the bioavailability of the nasal compositions. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 23-27 and 29-32 stand rejected and claim 34 is newly rejected under 35 U.S.C. 103 as being unpatentable over Saarma et al. and further in view of Alcalá-Barraza et al. and Stolnik et al. 
Saarma and Alcalá-Barraza teach as set forth above but fail to teach that the liquid nasal spray contains an absorption promoter.
Stolnik teaches various absorption enhancers for administration of protein compositions. For example, Stolnik teaches that compositions including the absorption enhancer, chitosan provides a dramatic increase in bioavailability (see e.g. paragraph spanning pp.7-8), as in claim 27. Stolnik fails to teach administering CDNF. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Saarma, Alcalá-Barraza and Stolnik. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Stolnik teaches that absorption enhancers would .

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. Applicant asserts that as discussed above for the first two rejections under 35 U.S.C. 103, applicant request withdrawal of the remaining two rejections.
This is not found persuasive, since as set forth above, the first two rejections are proper. These remaining two rejections are proper for the same reasons. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
08 February 2022